DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 18-35 are pending and are under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the drawing(s) do not have a figure number (e.g. “Fig. 1”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 18 and 20 are objected to because of the following informalities:  
In claim 18, there should be a comma after “or further forming operations” (see second to last line of claim 18), to more clearly state that “a second forming operation” and “or further forming operations” are performed “at ambient temperature” (as per para. 0023 of applicant’s spec).
In claim 20, there should be a comma after “the component” (see line 2 of claim 20).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 25 recites the limitation “a temperature of 600°C to a solidus temperature”. The claim is indefinite because it is unclear what material the solidus temperature is referring to. For example, tin metal has a solidus (melting) temperature of ~232°C, which is outside of the claimed range of the claimed range in independent claim 18, which requires that forming temperature is at least 600°C. For the sake of comparison, tungsten has a solidus (melting) temperature of ~3400°C, which although is within the claimed range of “at least 600°C”, further 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-30 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Werz et al (US 20090235715 A1) in view of Yamano et al. (US 20140144560 A1).
Regarding claims 18 and 25-26, Werz teaches a method for selectively forming at least one region of a gasket sheet metal layer (meeting the claimed “first forming operation”), wherein a combustion chamber opening is punched out from a sheet metal layer [0045]. In para. [0045], Werz only teaches that the combustion chamber opening is punched out of the cylinder head gasket, but does not state that the cylinder head gasket is punched out; thus, it is understood that at the time the combustion chamber opening is punched out, the cylinder head gasket has already been cut to size beforehand at ambient temperature, which meets the claimed “blank that has been cut to size beforehand”.
Werz doesn’t specify whether the combustion chamber punching occurs after heating or cooling; thus, it is understood that at this point, the sheet metal is neither heated nor cooled, which means the sheet metal is at ambient temperature.
cracks oriented approximately radially to the axis 10' of the combustion chamber opening 12' could develop in the radially outer edge region of the upper half of the stopper 18' during the process of crimping over the sheet metal layer” [0046]. Cracking occurs when excessive deformation is performed on a hardened region.
Werz teaches heat treating the sheet metal layer 14’ in that region thereof forming the upper half of the stopper, because otherwise cracks oriented approximately radially to the axis 10' of the combustion chamber opening 12' could develop in the radially outer edge region of the upper half of the stopper 18' during the process of crimping over the sheet metal layer [Abstract],[0046], meeting the claimed “heating an edge region” limitation.
With regard to the claim limitation of “heating[…]to a temperature of at least 600°C” (in claim 18), “600°C to a solidus temperature” (in claim 25), and “transformation temperature Ac1 temperature to a solidus temperature” (i.e. about 725-1500°C) (in claim 26), these limitations are met by Werz’s temperature of “approximately” 700-900°C within a shortest period of time [0014], which overlaps with the claimed temperature ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Werz teaches that the time period for the application of the electromagnetic field (for heating) is at most 2 seconds [Abstract], [0007], which overlaps with the instantly claimed range of maximal 10 seconds. In the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
As discussed above, the application time of the heat (via induction heating) is at most approximately 2 seconds [Abstract], and the sheet is preferably cooled quickly (1 second to 1 minute) before forming [0019].  This suggests that the material is formed at ambient temperature, because the sheet is cooled before forming, meeting the claimed “first forming operation at ambient temperature”.

Yamano describers hot press forming steel members (Abstract), wherein the hot press forming can be performed a plurality of times, thereby allowing a member having a complicated shape to be formed, and allowing dimensional accuracy to be improved [0098]. 
Although Yamano’s invention is directed to hot press forming, the purpose of performing hot press forming rather than cold press forming is that cold press forming results in work hardening [0052]. As discussed in the rejection above, Werz’ invention avoids the issue of work hardening because prior to forming, the workpiece is subjected to heating which reduces the hardness of the metal workpiece [0006]. Thus, modifying Werz to include Yamano’s method of performing forming a plurality of times would result in heating the workpiece prior to each of the plurality of forming steps. Absent an indication or evidence to suggest that repeating the forming step(s) or performing a second forming operation is unconventional and/or yields unexpected results, simply repeating steps is well-understood, routine, and conventional activity, and is therefore obvious (MPEP 716.02(a); 2106.05(d) I).

Regarding claims 19-20, Werz and Yamano teach the method as applied to claim 18 above.
As discussed above, in para. [0045], Werz only teaches that the combustion chamber opening is punched out of the cylinder head gasket, but does not state that the cylinder head gasket is punched out; thus, it is understood that at the time the combustion chamber opening is punched out, the cylinder head gasket has already been cut to size beforehand at ambient temperature, which meets the claimed “the manufacturing step includes a punching or cutting operation” in claim 19, and “preforming the strip or metal sheet, from which the blank used for the production of the component is cut to size, in a pretreatment step prior to the first forming operation”.
Regarding claims 21-22, Werz and Yamano teach the method as applied to claim 18 above. As discussed above, Werz in view of Yamano discuss that forming can be performed a plurality of times (which meets claim 21). As discussed in the rejection of claim 18 above, modifying Werz to include Yamano’s method of performing forming a plurality of times would result in heating the workpiece prior to each of the plurality of forming steps.
Absent an indication or evidence to suggest that repeating the forming step(s) or performing a second forming operation is unconventional and/or yields unexpected results, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a part after the second and/or further forming operations, in the case that the part can be obtained after the second and/or further forming operations. 
Regarding claims 23-24, Werz and Yamano teach the method as applied to claim 18 above. Werz teaches that the time period is at most 2 seconds [Abstract], which overlaps with the instantly claimed range of 0.02-10 seconds in claim 23 and 0.1 to 2 seconds in claim 24.
Regarding claim 27, Werz and Yamano teach the method as applied to claim 18 above, and Werz further teaches heating via induction heating [Abstract] [0019].
Regarding claim 28-29, Werz is silent regarding the sheet metal plate having an organic and/or metallic coating (in claim 28), or that the metallic coating contains Zn, Mg, Al, and/or Si (in claim 29).
Yamano discusses using a galvanized steel sheet (galvanized meaning a zinc-containing coating [0153]), which meets the claimed “metallic coating” in claim 28, and Zn of claim 29.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine modify Werz’s steel workpiece to include a galvanic/zinc layer, as doing so would allow for having a corrosion-resistant coating with sufficient ductility to remain intact during forming processes; galvanic/zinc coatings are well-known and common coatings in the art for providing corrosion resistance to steel products.
Regarding claim 30, Werz and Yamano teach the method as applied to claim 18 above.
With regard to the claim limitation of “wherein a heat treatment of the blank, starting from an edge, takes place in a region which corresponds at most to a thickness of the blank”, 
Werz further readily appreciates the concept of inductively heating up a localized area using the inductor 20 with a concentrator 22 to restrict heating to only the area under the inductor 20 (or between inductors 20 and 20’) (see paragraphs [0049-0050] and Figs. 3-7D). Limiting the heating region prevents spacing of the sheet metal due to thermal expansion during heating, which may lead to undesirable bulges and/or folds in the metal sheet [0020],[0055].

Regarding claim 33, Werz teaches a method for selectively forming at least one region of a gasket sheet metal layer (meeting the claimed “first forming operation”), wherein a combustion chamber opening is punched out from a sheet metal layer [0045]. In para. [0045], Werz only teaches that the combustion chamber opening is punched out of the cylinder head gasket, but does not state that the cylinder head gasket is punched out; thus, it is understood that at the time the combustion chamber opening is punched out, the cylinder head gasket has already been cut to size beforehand at ambient temperature, which meets the claimed “cutting a blank…ambient temperature”.
Because the cylinder head gasket and combustion chamber openings have already been punched out, the edges near the punching/cut areas are also understood to have underwent strain hardening; this is evidenced by [0002] and [0046], which states “cracks oriented approximately radially to the axis 10' of the combustion chamber opening 12' could develop in the radially outer edge region of the upper half of the stopper 18' during the process of crimping over the sheet metal layer” [0046]. Cracking occurs when excessive deformation is performed on a hardened region.
Werz doesn’t specify whether the combustion chamber punching occurs after heating or cooling; thus, it is understood that at this point, the sheet metal is neither heated nor cooled, which means the sheet metal is at ambient temperature.
Werz teaches heat treating the sheet metal layer 14’ in that region thereof forming the upper half of the stopper, because otherwise cracks oriented approximately radially to the axis 10' of the combustion chamber opening 12' could develop in the radially outer edge region of the upper half of the stopper 18' during the process of crimping over the sheet metal layer [Abstract],[0046], meeting the claimed “heating the edge region” limitation.
With regard to the claim limitation of “heating[…]to a temperature of at least 600°C”, this limitation is met by Werz’s temperature of “approximately” 700-900°C within a shortest period of time [0014], which overlaps with the claimed temperature range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Werz teaches that the time period for the application of the electromagnetic field (for heating) is at most 2 seconds [Abstract], [0007], which overlaps with the instantly claimed range of maximal 10 seconds. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).


Yamano describers hot press forming steel members (Abstract), wherein the hot press forming can be performed a plurality of times, thereby allowing a member having a complicated shape to be formed, and allowing dimensional accuracy to be improved [0098]. 
Although Yamano’s invention is directed to hot press forming, the purpose of performing hot press forming rather than cold press forming is that cold press forming results in work hardening [0052]. As discussed in the rejection above, Werz’ invention avoids the issue of work hardening because prior to forming, the workpiece is subjected to heating which reduces the hardness of the metal workpiece [0006]. Thus, modifying Werz to include Yamano’s method of performing forming a plurality of times would result in heating the workpiece prior to each of the plurality of forming steps. Absent an indication or evidence to suggest that repeating the forming step(s) or performing a second forming operation is unconventional and/or yields unexpected results, simply repeating steps is well-understood, routine, and conventional activity, and is therefore obvious (MPEP 716.02(a); 2106.05(d) I).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werz to include Yamano’s method of performing forming a plurality of times, in order to form a member having complicated shape (see, for 
Regarding claims 34-35, Werz and Yamano teach the method as applied to claim 33 above. Werz teaches that the time period is at most 2 seconds [Abstract], which overlaps with the instantly claimed range of 0.02-10 seconds in claim 34 and 0.1 to 2 seconds in claim 35.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Werz in view of Yamano, as applied to claim 18 above, and further in view of Breur et al. (US 20160368094 A1).
Regarding claim 31, Werz, and Yamano are silent regarding “flushing an area about the edge region with inert gas during and optionally before and/or after undergoing heat treatment from protection against oxidation”.
Breur teaches providing an inert gas such as argon, helium, nitrogen, or a mixture, during laser welding of steel to prevent the heated region from becoming brittle [0020], the brittleness occurring as a result of oxidation of the metal. Although the welding taught by Breur is a different form of heating than that in the instant application (as Breur melts via welding while the instant application simply teaches heating with a welding device), the general method of using an inert gas during heating of metals is a well-known method in the art for preventing oxidation. Although Breur doesn’t explicitly teach “flushing” the region before and/or after the heat influence, it is known in the art that the purpose of using an inert gas is primarily to displace ambient air (which contains oxygen and nitrogen which both may react at welding temperatures) with a non-reactive gas, to prevent oxidation of the metal during heating, and making sure that there is no oxygen before applying the heat treatment as residual oxygen may still react with the heated steel. Furthermore, after heating the metal, it is known that the metal would still be hot for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Werz in view of Yamano with the method of Breur of using an inert gas during heating of steel; doing so prevents oxidation of the steel, which prevents the steel from becoming brittle and prone to cracking.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Werz in view of Yamano, as applied to claim 18 above, and further in view of Kochi et al. (US 20150285410 A1).
Regarding claim 32, Werz and Yamano are silent regarding the claimed steel alloy composition.
Kochi discloses a spring steel (Abstract) comprising (all in wt %) 0.2-0.7% C, 0.5-3% of Si, 0.1-2% of Mn, 0-0.1% of Al, and a balance of iron [0016], which overlaps with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werz in view of Yamano by using simple substitution of Werz’s spring steel with Kochi’s spring steel, to predictably obtain a gasket (Werz, Abstract) having Kochi’s above spring steel composition.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 18-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19, 22, 24-26, and 29-30 of copending Application No. 15/523,191 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar such that the claims of ‘191 meet the instant claims as follows:
Claims 16 and 24 of ‘191 meet instant claims 18, 21-22, 25-26, and 30;
Claim 17 of ‘191 meets instant claim 19;
Claim 18 of ‘191 meets instant claim 23;
Claim 19 of ‘191 meets instant claim 24;
Claim 22 of ‘191 meets instant claim 27;
Claim 25 of ‘191 meets instant claim 28;
Claim 26 of ‘191 meets instant claim 29;
Claims 29 and/or 30 of ‘191 meets instant claim 31.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citation of Pertinent Prior Art
Kuwabara et al. (JPH07303919A; English machine translation cited and attached) is reasonably pertinent to instant claim 30. It is noted that the current claim language of claim 30 
Kuwabara teaches a method for removing residual strain using heating [0002],[0004-0005], such as, for example, by high-frequency heating (interpretable as induction heating), or by other heating means [0013].
Kuwabara discusses performing energization only on the bent portion B (i.e. the only portion of the product that underwent strain hardening) of the molded product W (see Fig. 3B and paragraph [0036]). By performing heating in this manner, residual strain can be removed easily and inexpensively, because only a small amount of electric power is required, and the residual stress can be effectively removed [0046]. Thus, although Kuwabara does not explicitly teach the limitation of “wherein a heat treatment of the blank, starting from an edge, takes place in a region which corresponds at most to a thickness of the blank” one of ordinary skill in the art would recognize that the “region which corresponds at most to a thickness of the blank” means a region in which strain hardening has occurred, as discussed above. Therefore, if one of ordinary skill in the art were to apply Kuwabara’s method of removing residual stress in only the strain-hardened region surrounding the hole formed in Werz’s method, it is prima facie expected that the strain-hardened region would be at a distance that maximally corresponds to a thickness of the plate, in view of the method otherwise being substantially similar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731